ORDER
The court’s opinion, filed January 26, 2005, is amended as follows:
The second paragraph on slip op. 1131, under heading “C”, line 3: the words “leaves open” are deleted and replaced with, “does not unreasonably limit”.
Slip op. 1135, first paragraph, line 2: the word “ample” shall be inserted between “open” and “alternative”.
With these amendments, Judges Fisher and Tallman have voted to deny the petition for rehearing en banc and Judge Ta-shima so recommends. The full court has been advised of the petition for rehearing en banc. No judge has requested a vote on whether to rehear the matter en banc. Fed. R.App. P. 35.
The petition for rehearing en banc is DENIED. No further petitions for rehearing or petition for rehearing en banc shall be entertained.